Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    102
    253
    media_image1.png
    Greyscale


 in the reply filed on 4/29/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 18, 29, 30, 32, 33, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 16, 19-28, 31, and 34 is contained herein.


Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/FR2019/050982, filed 4/26/2019, which claims priority to Application No. FR1853709, filed 4/27/2018.
However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 24 and 31 are objected to because of the following informalities:
In claim 24, the word “or” should be inserted before “a (C1-C6)alkyl group”.
Additionally, the word “or” or “and” should be inserted before the last recited compound. Correction is required. 






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 19-28, 31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Khelifi et al. (European Journal of Medicinal Chemistry, 2019, 168, pages 176-188).
Khelifi et al. teach Applicant’s elected species and compositions thereof at page 178, compound 1a, step (a) with cesium carbonate solution in water for composition. Thus, the claims are anticipated. Applicant’s are to be advised of other species in this document which may anticipate the claims.

Claims 16, 19-25, 27-28, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Mahal et al. (CHEMMEDCHEM, vol. 9, 2014, page 847-mentioned in search report).
Mahal et al. teach the following compound and compositions thereof which anticipates the claims (see compound 10, page 848, step (d) with methanol for composition):

    PNG
    media_image2.png
    86
    132
    media_image2.png
    Greyscale

wherein X = N, R1,2,3 = methyl, and remaining R variables = H.


Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624